NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VARUZHAN BABKENY TATULYAN;                      No.   16-70028
BABKEN VARUZHANY TATULYAN,
                                                Agency Nos. A099-709-524, A099-
                Petitioners,                    709-525

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 12, 2020**
                                 Pasadena, California


Before: WARDLAW, COOK,*** and OWENS, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Deborah L. Cook, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                         -1-
      Varuzhan Tatulyan and his son, natives and citizens of Armenia, petition for

review of the denial of their asylum claims. Because substantial evidence supports

the Immigration Judge’s adverse credibility determination, we deny the petition.

                                         I.

      Before the IJ, Tatulyan testified that he discovered his employer exporting

raw copper in violation of Armenian law and reported the lawbreaking to a local

prosecutor. He testified that due to his report the Armenian police raided his home

and unlawfully detained and beat him. Then, he explained, he and his wife received

threatening phone calls, and plainclothes officers attacked him near his home.

Tatulyan and his son fled Armenia for the United States and applied for asylum,

withholding of removal, and relief under the Convention Against Torture.

      Relying on over 300 pages of testimony from Tatulyan and a supporting

witness, the IJ denied the claims.1 The BIA dismissed Tatulyan’s appeal, and he

petitions for review.

                                        II.

      We review the IJ’s decision “under the highly deferential ‘substantial

evidence’ standard.” Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010) (citation

omitted).



      1
      As the BIA explained, Tatulyan’s asylum application “applies to his son[,]”
who was a minor at the time of the application; their claims rise or fall together.
                                        -2-
                                     A. Asylum

      “An asylum applicant bears the burden of establishing his claim through

credible evidence.” Ai Jun Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014). In

assessing an applicant’s credibility, an IJ must consider “the totality of the

circumstances[.]” Shrestha v. Holder, 590 F.3d 1034, 1043 (9th Cir. 2010) (citation

and internal quotation mark omitted). We uphold an IJ’s credibility determination

“unless the evidence compels a contrary result.” Almaghzar v. Gonzales, 457 F.3d
915, 920 (9th Cir. 2006) (citation omitted).

      Substantial evidence supports the IJ’s adverse credibility finding. The IJ

found Tatulyan’s testimony not credible due to “numerous material inconsistencies

and omissions.” As the IJ observed, Tatulyan testified inconsistently on whether

Armenia criminalizes raw metal exports. For example, he initially stated that

Armenia bans all such exports before testifying that companies may export with

permission, and he could not identify which government agency grants such

authorization. Tatulyan argued during his IJ hearing that the interpreter erroneously

translated his testimony on this point. But because the DOJ’s language services unit

evaluated and approved the translation, and because Tatulyan has not explained how

specifically the translator erred, the IJ reasonably relied on it in denying the claims.

      Tatulyan’s testimony included further inconsistencies regarding his arrest and

detention. He provided widely varying estimates of the duration of his police


                                          -3-
beating—initially stating that it continued for twenty-five minutes, later testifying to

it lasting only one minute. And he contradicted himself regarding the object used to

strike him.

      The IJ also found that Tatulyan testified implausibly when he claimed that he

refused to seek treatment at a hospital for fear that someone would alert the police.

Despite this purported fear, he asked a police officer for help after his wife received

threatening phone calls. The IJ reasonably “f[ound] it questionable that [Tatulyan]

would go to the same entity that was allegedly persecuting him.”

      Tatulyan also contradicted the female witness he had testify in support of his

application. The IJ found this witness credible in undermining Tatulyan’s story. For

example, regarding the attack near his home Tatulyan said that the witness knew of

the incident because the witness recounted it to Tatulyan’s wife. But the witness

testified that she “didn’t tell [Tatulyan’s wife] anything[.]” Though Tatulyan’s brief

offers “plausible” explanations for his various inconsistencies, they fail to “compel[]

the interpretation[s]” he advocates. Lianhua Jiang v. Holder, 754 F.3d 733, 740 (9th

Cir. 2014).

      In denying his claim the IJ also relied on Tatulyan’s “fail[ure] to provide

important corroborating evidence or to articulate reasonable explanations for” the

absence of such evidence. He applied for asylum in 2006 and began testifying in

2011, affording him ample time to support his claims with documents and testimony.


                                          -4-
See 8 U.S.C. § 1158(b)(1)(B)(ii). As the IJ found, however, Tatulyan failed to

corroborate key allegations that Armenia banned raw metal exports; that he reported

lawbreaking to the prosecutor; that police arrested and beat him; that undercover

police officers attacked him outside his home; and that he suffered severe injuries.

“[D]enuded of” these allegations, Tatulyan’s story collapses. See Shrestha, 590 F.3d

at 1049. Though Tatulyan attempted to explain to the IJ the absence of corroborating

evidence, the record did not compel her to accept his explanations. Aden v. Holder,

589 F.3d 1040, 1046 (9th Cir. 2009).

                           B. Withholding of Removal

      Because Tatulyan has not shown that his evidence satisfies the “lesser

standard of proof” for asylum, he fails to carry the “more stringent” burden of

demonstrating entitlement for withholding of removal. Ghaly v. I.N.S., 58 F.3d
1425, 1429 (9th Cir. 1995).

             C. Protection under the Convention Against Torture

      “To receive CAT protection, a petitioner must prove that it is ‘more likely

than not’ that he or she would be tortured if removed.” Shrestha, 590 F.3d at 1048

(quoting 8 C.F.R. § 1208.16(c)(2)). Here Tatulyan’s “lack of credible testimony”

and failure “to provide credible evidence to demonstrate that he was subjected to

persecution or torture in Armenia” led the IJ to find this burden unmet. Given




                                        -5-
Tatulyan’s failure to corroborate several key allegations, substantial evidence

supports the IJ’s conclusion. See id. at 1049.

                                        III.

      We DENY the petition.




                                        -6-